—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered April 14, 1997, convicting him of assault in the third degree (two counts) and criminal trespass in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that the complainant Manuel Tejeda suffered physical injury as defined by Penal Law § 10.00 (9) is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt of assault in the third degree beyond a reasonable doubt (see, People v Morales, 245 AD2d 467; People v Harvey, 175 AD2d 138). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt as to that count was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Ritter, J. P., Altman, Krausman and McGinity, JJ., concur.